NO. 12-20-00132-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JEREMY JEROI FREEMAN,                            §      APPEAL FROM THE 217TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Jeremy Jeroi Freeman appeals his conviction for robbery. In his sole issue, Appellant
contests the sufficiency of the evidence to support his conviction. We affirm.


                                          BACKGROUND
       On May 11, 2019, just before Genco Federal Credit Union opened in Lufkin, Texas, Kim
Getro, a credit union employee, observed a man later determined to be Appellant walking back
and forth in the bank’s parking lot prior to business hours. The victim subsequently approached
the bank’s exterior doors to enter the building. Getro observed Appellant say something to the
victim, but she was unable to discern the content of their conversation. After entering the bank,
the victim told Getro that she did not know Appellant, and that he seemed to think she was in
possession of his phone. As the victim left the building, it appeared to Getro that Appellant
attempted to take items from the victim. In doing so, Getro observed Appellant grab and push
the victim, so she called 911. On the recorded 911 call, Getro related her observations. The
recording also contains other calls from motorists similarly describing the incident.
       Lufkin Police Department Officer Zack Klein arrived and observed Appellant and the
victim in the median of the intersection arguing with one another. Appellant and the victim
described their respective versions of the incident. Appellant aggressively explained that he
believed the victim’s property belonged to him. He claimed that the victim had his “speaker
box.” However, the property in question was the victim’s phone, charging cord, and external
battery pack. Other officers arrived and detained Appellant. Officer Klein entered the bank to
speak with Getro concerning the events leading up to the altercation. After concluding the
investigation, Officer Klein indicated to other officers that Appellant should be arrested and
charged with robbery.
       Appellant was indicted for robbery, to which he pleaded “not guilty.” After the ensuing
trial, the jury found Appellant guilty of the offense. The trial court conducted a punishment
hearing and sentenced Appellant to fifteen years of imprisonment. This appeal followed.


                                  EVIDENTIARY SUFFICIENCY
       In his sole issue, Appellant contends that the evidence is insufficient to support the trial
court’s judgment.
Standard of Review
       When there is a challenge to the sufficiency of the evidence, we review the evidence in
the light most favorable to the verdict to determine whether any rational factfinder could have
found the essential elements of the offense beyond a reasonable doubt. See Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 99 S. Ct.
2781, 61 L. Ed. 2d 560 (1979)) (concluding the Jackson standard “is the only standard that a
reviewing court should apply” when examining the sufficiency of the evidence).
       The factfinder is the sole judge of the witnesses’ credibility and weight to be given to
their testimony. Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016). The factfinder is
free to believe or disbelieve all or any part of a witness’s testimony. See TEX. CODE CRIM. PROC.
ANN. art. 38.04 (West 1979); see Lee v. State, 176 S.W.3d 452, 458 (Tex. App.—Houston [1st
Dist.] 2004), aff’d, 206 S.W.3d 620 (Tex. Crim. App. 2006). Accordingly, we must defer to the
factfinder’s determination of weight and credibility of the witnesses’ testimony. See Brooks,
323 S.W.3d at 899. Under this standard, we may not substitute our judgment for that of the
factfinder by reevaluating the weight and credibility of the evidence. See id.; see also Dewberry
v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999). Instead, we defer to the factfinder’s
resolution of conflicting evidence unless the resolution is not rational. See Brooks, 323 S.W.3d
at 899–900. When the record supports conflicting inferences, we presume that the factfinder



                                                2
resolved the conflicts in favor of the prosecution and therefore defer to that determination.
Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).
         Direct and circumstantial evidence are treated equally. Id. Circumstantial evidence is as
probative as direct evidence in establishing the guilt of an actor, and circumstantial evidence
alone can be sufficient to establish guilt. Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.
2007). Each fact need not point directly and independently to the guilt of the appellant, provided
that the cumulative force of all the incriminating circumstances is sufficient to support the
conviction. See id. The factfinder may draw multiple reasonable inferences so long as each
inference is supported by the evidence admitted at trial. Tate, 500 S.W.3d at 413. The duty of a
reviewing court is to ensure that the evidence presented supports a conclusion that the defendant
committed the crime charged. See Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
2007).
         The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict
the State’s theories of liability, and adequately describes the particular offense for which the
defendant is tried.” Id.
Applicable Law
         In relevant part, a person commits robbery if, in the course of committing theft and with
intent to obtain or maintain control of the property, he intentionally, knowingly, or recklessly
causes bodily injury to another. TEX. PENAL CODE ANN. § 29.02(a)(1) (West 2019). A person
commits theft if he unlawfully appropriates property with intent to deprive the owner of
property. Id. § 31.03(a) (West 2019). Appropriation of property is unlawful if it is without the
owner’s effective consent. Id. § 31.03(b)(1). Deprive means in relevant part to withhold
property from the owner permanently or for so extended a period that a major portion of the
value or enjoyment of the property is lost to the owner. Id. § 31.01(2)(A) (West 2019). The
requisite specific intent to commit theft can be inferred from a defendant’s conduct and remarks
and from all surrounding circumstances. See Sanchez v. State, 428 S.W.3d 240, 245 (Tex.
App.—Houston [1st Dist.] 2014, no pet.). A verbal demand for money or property is not
necessarily required to prove the intent to commit theft. See Edwards v. State, 497 S.W.3d 147,



                                                 3
159 (Tex. App.—Houston [1st Dist.] 2016, pet. ref’d).             Moreover, the theft need not be
successful to support a robbery conviction. See id.
       With respect to the assault component of robbery, “bodily injury” is “physical pain,
illness, or any impairment of physical condition.” Id. § 1.07(a)(8) (West 2021). A lasting
physical injury or impairment is not necessary to sustain a finding that the defendant caused the
victim bodily injury within the statutory definition. Lewis v. State, 530 S.W.2d 117, 118 (Tex.
Crim. App. 1975).      This definition is broadly construed to include “even relatively minor
physical contacts so long as they constitute more than mere offensive touching.” Lane v. State,
763 S.W.2d 785, 786 (Tex. Crim. App. 1989). In the case of robbery, the bodily injury element
is satisfied when “violence is clearly perpetrated against another for the purpose of . . .
preventing or overcoming resistance to theft.”         Id. at 787 (alteration in original) (internal
quotations omitted).
       A person acts “intentionally” with respect to the result of his conduct when it is his
conscious objective or desire to cause the result. See TEX. PENAL CODE ANN. § 6.03(a) (West
2021). A person acts “knowingly” with respect to the result of his conduct when he is aware that
his conduct is reasonably certain to cause the result. Id. § 6.03(b). A person acts “recklessly”
with respect to the result of his conduct when he is aware of but consciously disregards a
substantial and unjustifiable risk that the result will occur. Id. § 6.03(c).
Discussion
       Appellant contends that the State failed to prove his intent to deprive the victim of her
property and the bodily injury element. Specifically, Appellant argues that he believed the
property he forcefully took from the victim belonged to him. To support his claim, Appellant
points to evidence that he did not leave the scene upon obtaining the property or when speaking
to Officer Klein. He also points to his statement recorded on the officer’s body camera that he
believed the property belonged to him. However, the jury is the factfinder, the judge of the
witnesses’ credibility, and can infer the intent to commit theft from Appellant’s conduct and
remarks and from all surrounding circumstances. See Sanchez, 428 S.W.3d at 245. Contrary to
Appellant’s assertion, the victim testified that Appellant remained at the scene only because
another bystander told Appellant, after he began to walk away, that he could not leave and that
“we are going to wait for the law.”          Moreover, when Appellant attacked the victim, he
mistakenly and repeatedly referred to the external battery pack as a speaker box. The jury could



                                                   4
have determined that, without knowledge of the true nature of the property, Appellant’s belief
that the charger belonged to him was unreasonable and that he intended to deprive the victim of
her property. See id.
       Second, Appellant contends that the evidence is insufficient to show that the Appellant
caused bodily injury to the victim. Appellant points to Officer Klein’s testimony that the victim
had no visible injuries, bruises, or bleeding at the time of the incident, and that the victim did not
mention that she suffered any injuries.                However, Appellant ignores that Officer Klein
immediately clarified that the victim told him that she experienced pain because of the assault.
Appellant also relies on what he describes as inconsistencies in the victim’s testimony. The
victim testified that Appellant never hit or struck her. But this testimony does not foreclose an
injury. TEX. PENAL CODE ANN. § 1.07(a)(8) (bodily injury includes physical pain); Lane, 763
S.W.2d at 786. Furthermore, the victim testified as follows:

                 A. . . . [W]hen he reached down and grabbed the phone, he said, Fuck the police, and he
       started to snatch my phone from me. He got a hold of it and a hold of my hand. And I turned
       around to get away from him and he [bared] down on me and reached down from the front of me.
       And then I turned around and repulled that out to the street so I could get help.

                Q. When he was grabbing you from behind and you were wrestling, was it hurting you?

                A. Yeah, it hurts. My finger still hurts.

                Q. Was he grabbing you and squeezing?

                A. Grabbing and squeezing, like this, and he is wrestling everything away, trying to
       wrestle it all out on my hand. He’s got his -- he’s all big on me and I’m all down, like this, and
       he’s wrestling everything away from me.

                Q. Were you able to kind of get yourself back away from him?

                A. I did. And then we stood up when we were fighting over that, and then we were -- he
       was pulling one side and I’m pulling the other. I told him, you can’t have my stuff. And he got
       my phone away from me. I still had my charger, but he got my phone away from me and broke
       the cord -- it broke the -- the cord broke my middle finger, here, and he had my phone in his hand.
       He said -- then he told me, Bitch, I ain’t robbing you. I told him, Dude, you have my phone in
       your hand.

       Getro, the credit union employee who observed the incident, testified similarly to the
victim’s version of the fracas. Finally, Officer Klein’s body camera footage largely confirmed
this testimony. Based on the foregoing evidence, when viewed in the light most favorable to the
verdict, giving due credit to the jury’s resolution of the conflicting evidence and the weight given
to the witnesses’ testimony and other evidence, we hold that this evidence is sufficient to support



                                                            5
the bodily injury element to support Appellant’s robbery conviction. See Lane, 763 S.W.2d at
788 (concluding that “the jury could have reasonably inferred from the force in appellant’s
conduct, namely, twisting [the victim’s] wrists to obtain her wallet, that he was at the very least
aware that his conduct was reasonably certain to cause her physical pain, and hence, bodily
injury”); Lewis, 530 S.W.2d at 118 (holding grabbing briefcase, engaging in “tug of war” with
victim resulting in twisting of her arm, along with threat sufficient to support robbery
conviction); Price v. State, No. 03-16-00128-CR, 2017 WL 1534204, at *5 (Tex. App.—Austin
Apr. 20, 2017, pet. ref’d) (mem. op., not designated for publication) (holding that pushing,
bumping, and grabbing hands was sufficient to show bodily injury to support robbery
conviction). Accordingly, the jury could have reasonably concluded that Appellant committed
robbery.
         Appellant’s sole issue is overruled.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, the judgment of the trial court is affirmed.



                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered July 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          6
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 30, 2021


                                         NO. 12-20-00132-CR


                                   JEREMY JEROI FREEMAN,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2019-0434)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.